 Case 3:20-cv-01248-N-BN Document 16 Filed 08/10/20        Page 1 of 1 PageID 162



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

SHAABAN SHAABAN HAFED,                   §
#A-073353789,                            §
                                         §
             Petitioner,                 §
                                         §
V.                                       §          No. 3:20-cv-1248-N
                                         §
US IMMIGRATION AND CUSTOMS               §
ENFORCEMENT,                             §
                                         §
             Respondent.                 §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. An objection was filed by Petitioner. The District Court

reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding no error, the

Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

       SO ORDERED this 10th day of August, 2020.




                                             DAVID C. GODBEY
                                             UNITED STATES DISTRICT JUDGE
